Citation Nr: 0734165	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  04-36 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating higher than 30 percent for ulcerative 
proctitis with duodenal ulcer.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1967 to August 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2003 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

Ulcerative proctitis with duodenal ulcer is manifested by 
complaints of daily abdominal pain, episodic rectal bleeding, 
and reflux; clinical findings demonstrate tenderness of the 
abdomen, good appetite, irregular bowel movements with mainly 
constipation, no substantial weight loss (weight fluctuated 
between 204 pounds and 186 pounds, as veteran tried to lose 
weight); there was no evidence of malnutrition, ulcer disease 
accompanied by anemia and weight loss, or ulcer disease 
manifested by recurrent incapacitating episodes.  


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for 
ulcerative proctitis with duodenal ulcer have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Codes 7305, 7323 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in January 2003.  The notice included the type of evidence 
needed to substantiate the claim for a higher rating, namely 
evidence to show that the service-connected disability has 
gotten worse.  The notice included the general provision for 
the effective date, that is, the date of receipt of the 
claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim, except for the relative duties of VA 
and the claimant to obtain evidence); of Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim, except for the degree of disability 
assignable). 

In the VCAA notice the RO did not inform the veteran of what 
specific information or evidence VA would obtain on behalf of 
the veteran, such as VA records, records of other Federal 
agencies, and private medical records that the veteran has 
authorized VA to obtain.  The notice did include the request 
that the veteran inform the RO about any additional 
information or evidence that he wanted the RO to obtain for 
him and thereafter the veteran identified VA records, which 
were obtained.  Additionally, the veteran has not indicated 
in any statement that he received private medical treatment 
for the condition during the period of the appeal.  In light 
of the foregoing, it cannot be found that any deficiency in 
the VCAA notice requires that this case be remanded to the RO 
to provide notice of which the veteran already has knowledge.   
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

As for the degree of disability assignable, at this stage of 
the appeal when the veteran already has notice of the rating 
criteria, there is no reasonable possibility that further 
notice of the exact same information would aid in 
substantiating the claim, and any deficiency as to VCAA 
compliance regarding this claim is rendered moot.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity to 
testify at a personal hearing, but he declined a hearing.  
The RO has obtained VA records.  He has not identified any 
additionally available evidence, to include private medical 
records, for consideration in his appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded a VA examination in March 2003, 
specifically to evaluate the nature and severity of the 
service-connected disability.  The veteran's representative 
asserted in October 2007 that the evidence of record was too 
old (at least four years old) to adequately evaluate the 
veteran's disability, and that a contemporaneous examination 
was thus in order.  The veteran previously asserted, in 
October 2004, that further development was warranted to 
determine the present existence of active ulcer disease given 
that VA clinical findings were old.  

The Board acknowledges that the most recent VA examination on 
record is a number of years old.  However, neither the 
veteran nor his representative specifically contended that 
the ulcerative proctitis with duodenal ulcer had actually 
worsened in severity since the VA examination; their 
contentions are based merely on the age of the most recent 
examination.  Further, there is no evidence in the record, to 
include VA records, dated subsequent to the VA examination of 
March 2003 that shows a material change in the disability to 
warrant a reexamination.  38 C.F.R. § 3.327(a).  For these 
reasons, the Board finds that a reexamination is not 
obligatory.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the veteran is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In evaluating disabilities of the digestive system, by 
application of the criteria set forth at 38 C.F.R. § 4.114, 
ratings under Diagnostic Codes 7301 to 7329, inclusive 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  Therefore, in this case, separate evaluations for 
ulcerative proctitis and duodenal ulcer are not applicable.  

The service-connected ulcerative proctitis with duodenal 
ulcer is currently evaluated as 30 percent disabling under 
38 C.F.R. § 4.114, Diagnostic Codes 7305 and 7323.  
Previously, the condition was evaluated separately as 30 
percent disabling for the ulcerative proctitis and as 0 
percent disabling for the duodenal ulcer, however, as 
indicated in the statement of the case, dated in September 
2004, the separate gastrointestinal conditions are to be 
rated as a single entity.  38 C.F.R. § 4.114.  

Under Diagnostic Code 7305 for duodenal ulcer, a 20 percent 
rating is assigned for moderate ulcer disease with recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration or with continuous moderate 
manifestations.  A 40 percent rating is assigned for 
moderately severe ulcer disease manifested by symptoms less 
than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year. 

Under Diagnostic Code 7323 for ulcerative colitis, a 30 
percent rating is assigned for moderately severe colitis with 
frequent exacerbations.  A 60 percent rating is assigned for 
severe colitis with numerous attacks a year and malnutrition, 
with the health only fair during remissions. 

The veteran asserts that his ulcer condition warrants a 
higher rating because of symptoms of abdominal discomfort, 
which are only temporarily relieved by medication.  

The VA medical evidence in the file shows that at the time of 
a VA examination in March 2003 the veteran complained of 
episodic bleeding in relation to his ulcerative proctitis and 
of persistent abdominal pain and reflux.  He indicated that 
at times his abdominal pain was severe enough to cause him to 
double over, and that it may be brought on by eating and the 
pain was not relieved by bowel movements.  He stated that he 
took medication for his symptoms and that the medication did 
not have a significant effect on abdominal pain.  

The examination of the abdomen showed that it was diffusely 
tender.  The examiner doubted whether the veteran's symptoms 
were related to peptic ulcer disease, finding that the pain 
was most likely related to irritable bowel syndrome.  

VA records, dated from December 2001 through 2004, show that 
the veteran's appetite was good.  His pain was described as 
epigastric and periumbilical and was unaffected by eating, 
walking, talking, and movement (one record in June 2002 
indicated that abdominal discomfort worsened on an empty 
stomach).  It was noted that the veteran took medication 
daily for abdominal pain, as well as for intestinal and 
rectal problems such as blood in the stool (his hematocrit 
was unchanged though).  He apparently had very irregular 
bowel movements with no real relief of cramps in the lower 
abdomen.  He mainly had constipation, and he did not 
experience diarrhea.  It was noted in July 2002 that the 
occasional hematochezia was possibly related to hemorrhoids 
and constipation.  There was no substantial weight loss, and 
in fact the veteran was deliberately trying to lose weight.  
From November 2002 to August 2004, his weight fluctuated 
between 204 pounds as a high and 186 pounds as a low.  He was 
well built and well nourished.  His ulcerative proctitis was 
stable.  The chronic abdominal pain was noted in July 2002 to 
possibly be related to irritable bowel syndrome.  It was 
noted in January 2004 that the veteran had recently been 
admitted to the hospital for abdominal pain but that it was 
related to pancreatitis.  



Considering that only a single rating is assigned under the 
Diagnostic Code that reflects the predominant 
gastrointestinal disability picture, the medical evidence in 
the file does not support a finding of a rating higher than 
30 percent for the service-connected gastrointestinal 
disability.  That is, there is no objective evidence of 
either severe colitis with numerous attacks a year and 
malnutrition with only fair health during remissions, or 
moderately severe ulcer disease with anemia and weight loss 
or with recurrent incapacitating episodes averaging ten days 
or more in duration at least four or more times a year.  

In sum, there is no basis for a higher schedular rating for 
the service-connected ulcerative proctitis with duodenal 
ulcer under either Diagnostic Code 7305 or 7323.  As the 
preponderance of the evidence is against the claim for a 
higher rating, the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

A rating higher than 30 percent for ulcerative proctitis with 
duodenal ulcer is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


